Citation Nr: 1220622	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned in May 2012.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran was last afforded a VA examination to evaluate his PTSD in December 2009.  It has now been more than two years since the Veteran was last evaluated and a matter critical to the adjudication of rating claims is the identification of the level of disability which corresponds with various stages of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (adjudication of the claim should include consideration of whether a "staged rating," the assignment of different ratings for distinct periods of time, is appropriate based on the facts found).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the PTSD claim on appeal, and that a current evaluation of the Veteran's service-connected PTSD would prove helpful in adjudicating the merits of the increased rating claim, as the Veteran has contended at his hearing that the condition has increased in severity since his last examination.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran receives regular treatment from the Providence, Rhode Island VA Medical Center (VAMC), and records of VA care dated since October 2009 have not been associated with the claims file.  Under the law, VA must obtain any outstanding VA records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

At his hearing, the Veteran testified that he is close to being terminated from his employment with the U.S. Postal Service due to his PTSD causing excessive absences.  He should also be given an opportunity to submit a statement or other evidence from his employer regarding this situation. 

Finally, the Veteran has reported receiving ongoing treatment at the Warwick Vet Center.  Therefore, these treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:


1.  Obtain a complete copy of the Veteran's treatment records for a psychiatric disorder from the Providence, Rhode Island, VAMC, dated since October 2009.  Any response received should be memorialized in the Veteran's claims file. 

2.  Obtain a complete copy of the Veteran's treatment records for a psychiatric disorder from the Warwick Vet Center, dated since August 2008.  Any response received should be memorialized in the Veteran's claims file. 

3.  The Veteran should be sent a letter inviting him to submit a statement or other evidence from his employer, the U.S. Postal Service, regarding the reasons for his excessive absences in support of his claim for an increased rating for PTSD.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Thereafter, review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

